Dissenting Opinion by
Judge Rogers:
I respectfully dissent. Clearly, the public interest is better served by requiring the public employer, on pain of being adjudged guilty of an unfair labor practice, to engage in the grievance process with its working employes without contract, than by exempting it from the process. If this is the better policy, it is *362easily implemented by onr adoption of the federal law on the subject. Industrial Union of Marine and Shipbuilding Workers of America, AFL-CIO v. National Labor Relations Board, 320 F.2d 615 (3rd Cir. 1963). Such action has precedent in our adoption of the federal doctrine with respect to the scope of review of arbitrators’ awards in public employes’ grievances under collective bargaining agreements. There we might have followed Pennsylvania law with regard to common law arbitration and decided that appeals from binding arbitration under public employer-employe collective bargaining agreements should be reviewed “only for fraud, misconduct, corruption, or other such irregularity which caused the arbitrators to render an unjust, inequitable and unconscionable award.” Keller v. Local 249 International Brotherhood of Teamsters, 423 Pa. 353, 223 A.2d 724 (1966). Instead, we adopted the milder “essence test” of the federal system. Teamsters Local Union No. 77 v. Pennsylvania Turnpike Commission, 17 Pa. Commonwealth Ct. 238, 331, A.2d 588 (1975).
In my view, the combined effect of an order of court that public employes work without a contract and the judicial approval of the public employer’s action in refusing to enter into grievance procedures is unnecessarily oppressive and conducive of the labor strife that the Public Employe Delations Act was designed to avoid. I would affirm.
Judge Crumlish, Jr. joins in this dissent.